Citation Nr: 1126035	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from March 1959 to February 1960.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In March 2005, to support his claim, the Veteran and his wife testified at a hearing at the RO before a decision review officer (DRO).  More recently, in January 2006, the Veteran testified at an additional hearing, this time before the undersigned Veterans Law Judge (VLJ) of the Board.

In a November 2006 decision, the Board denied the Veteran's claims for service connection for COPD and a dental condition.  He appealed the Board's denial of his COPD claim to the U. S. Court of Appeals for Veterans Claims (Court).  He did not appeal, rather expressly abandoned, his claim for a dental condition, so that claim is no longer at issue.

In June 2008 the Court granted a joint motion - partially vacating the Board's decision to the extent it had denied the claim for service connection for COPD.  The Court remanded this claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

In August 2008, to comply with the Court's order, the Board remanded the COPD claim to the RO for further development and consideration.

The RO since has issued a Supplemental Statement of the Case (SSOC) in August 2009 continuing to deny the claim for service connection for COPD, so this claim is once again before the Board.

The Veteran additionally has submitted evidence concerning bladder cancer and its possible relation to a poliovirus vaccination that some service members received, so presumably him also.  The portions of the study that have been highlighted refer to a connection between the poliovirus and bladder cancer but make no reference to COPD, which is the condition currently at issue.  As the Board sees no apparent connection between bladder cancer and/or a poliovirus vaccine and COPD, the Board assumes this evidence has been submitted instead in an effort to file a claim for service connection for bladder cancer.  The Board therefore is referring this evidence to the RO for consideration of this possible additional claim.


FINDING OF FACT

The weight of the competent and credible evidence is against finding that the Veteran's COPD began in service or is related to a lung disease or injury in service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2004 and November 2008.  The letters informed him of the type of information and evidence required to substantiate his service-connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The more recent November 2008 letter also complied with Dingess by apprising him of the downstream disability rating and effective date elements of his claim.  So he has received all required VCAA notice.  The claim also has been readjudicated since providing all necessary VCAA notice, in the August 2009 SSOC, so as to rectify ("cure") the timing defect in not having received all required notice prior to initially adjudicating the claim.  See again Mayfield IV and Prickett.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and all records concerning any pertinent evaluation and treatment since service, whether from VA or at a private facility.  There is no indication of any outstanding records pertaining to his claim.  

VA also provided the Veteran a medical examination in July 2009, on remand, for a medical nexus opinion concerning whether his COPD is attributable to his military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  One of the primary purposes of the June 2008 Court remand was to obtain a medical opinion regarding whether the Veteran's COPD is related to his military service.  In turn, the Board's August 2008 remand instructed the RO/AMC to provide the Veteran a VA compensation examination for this necessary medical nexus opinion.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest or indicates a possible association between the disability and service or a service-connected disability).  The July 2009 medical examination provided on remand, and more importantly the medical nexus opinion obtained as a consequence of that examination, provides the information needed to decide this claim and is in substantial compliance with the Board's remand directives in further developing the claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  So additional examination and comment are not needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and the medical opinion obtained on remand must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from the discussion of the underlying rationale, not mere review of the claims file.)

Hence, no further notice or assistance to the Veteran with his claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether Service Connection is Warranted for COPD

The Veteran claims he has COPD as a result of his military service.  More specifically, he alleges the respiratory problems he had during service in 1959 were not acute and transitory and did not resolve before his discharge - but rather, resulted in chronic (i.e., permanent) residual disability, later diagnosed as COPD.

The Veteran may be awarded service connection by showing that he currently has disability resulting from disease or injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) confirmation the Veteran has the claimed disability, such as in the way of a diagnosis; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the relevant injury or disease in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, varicose veins, pes planus (flat feet), tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Even when previously adjudicating and denying this claim in November 2006, there was no disputing the Veteran has COPD - as evidenced by the several treatment records listing and confirming this diagnosis.  Consequently, the determinative issue is whether this condition is somehow attributable to his military service - and, in particular, to the upper respiratory infection (URI) and pharyngitis he experienced while in the military.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).


The Veteran's STRs indicate he checked the box "Yes" for a history of whooping cough on his Report of Medical History at enlistment.  He began serving on active duty in March 1959, and an April 1959 report shows he had an acute URI and pharyngitis (inflammation of the pharynx).  The next month, during a May 1959 physical examination for airborne school, his lungs were normal, and the Report of Medical History filled out by him indicates he had no respiratory complaints.  In December 1959, he had another episode of pharyngitis, but at the January 1960 physical examination given prior to his discharge his lungs were normal and he had no complaints of shortness of breath, chronic cough, or pain or pressure in his chest (see his Report of Medical History).  His military service ended in February 1960, after less than a year.

There was never any mention during his service of COPD, specifically.  The Board may use silence in the STRs as contradictory evidence if the alleged injury would ordinarily have been recorded in the STRs.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011).  However, the STRs must be complete to be substantive negative evidence.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (J. Lance's concurrence).  In this case, the Board finds no reason to question the completeness of the Veteran's STRs.  There is a period of approximately six months from April to December 1959 with no visits to sickbay, however, as the STRs for April 1959 are included on the same page as those for December 1959, it does not appear there were additional treatments in the interim not included in the STRs.  Also in the file is the report of a May 1959 physical examination, records of dental treatment, and vaccination records from that intervening period.  Therefore, the Board finds these records to be complete and that the absence of complaints or treatment for what could be considered a chronic respiratory condition in service provides substantive negative evidence against this claim.

During his March 2005 and January 2006 hearings, the Veteran testified that while in the military he was involved in a secret "Black Ops" experiment with five other men, which involved being exposed to gases (See January 2006 Hr'g. Tr., pgs. 3-4).  He said a few days after the experiment he was told that 3/4 of his lungs were burned and he had walking pneumonia.  Id.  He also said he has had respiratory problems ever since (pg. 13).  He claimed, as well, that he went to sick call nine times for "respiratory failure" during his military service.  The Board does not find these statements, offered long after the time in question, to be credible because they do not fit into the timeline of his STRs and therefore are inconsistent with these other records.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).

More to the point, the Veteran's military personnel and STRs indicate he had basic training from March 20, 1959, to approximately May 11, 1959.  His most significant medical treatment was for just four days from April 24-28, 1959, when he was hospitalized for the acute URI and pharyngitis.  The discharge record indicates the URI was treated and cured.  The May 11, 1959, physical examination states his lungs were normal.  He then completed airborne school and was assigned on special duty to his unit as a fireman on October 16, 1959.  He had weekly dental treatments throughout July and August 1959, so in the interim, with no indication in his dental or other records concerning his service of any bout of "walking pneumonia."  He was confined by civilian authorities from October 27 to November 27, 1959, and from December 16 to December 23, 1959, for drunk and disorderly conduct and resisting arrest.  Again, though, there was no indication of "walking pneumonia."  He also was seen for mental health evaluations in January 1960, and the records do not mention any kind of respiratory distress or illness.  So his allegations of more frequent and severe respiratory-related symptoms while in service are not substantiated.


In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But for non-combat Veterans providing non-medical related lay testimony regarding an event during service (keeping in mind this Veteran served on active duty from 1959 to 1960, so during peacetime), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's lay statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Veteran also alleges to have received treatment after service for a respiratory condition at Bright Marine Hospital, a civilian hospital.  But he has further acknowledged that, after contacting this hospital, he learned these treatment records have been destroyed, so are unavailable for consideration.  Further attempts to obtain these records therefore would be futile.  38 C.F.R. § 3.159(c).

The private medical records that are available indicate the Veteran was treated for an URI in February 1999.  A July 2002 record indicates he had had a coronary artery bypass graft and history of COPD.  He was not compliant with the smoking and dietary modifications suggested, and was again advised he needed to quit smoking.  In October 2002, pulmonary function tests (PFTs) revealed he had a severe obstructive lung defect.  It was noted he had smoked 11/2 packages of cigarettes a day since he was 18 years old - so for approximately 34 years at the time of that examination.  He was again advised of the absolute need for him to quit smoking.  A January 2003 record indicates he had cut back on his smoking and reported improvement.  In March 2004, he had an URI, which exacerbated his COPD.  A June 2004 record notes he had shortness of breath due to COPD and chronic smoking.

VA outpatient treatment records dated in July and August 2004 note the Veteran's COPD was being monitored.  December 2004 records from the Caritas Holy Family Hospital indicate he had contracted obstructive bronchitis and was treated with antibiotics.

Treatment records from B.M.P, M.D., from November 2005 through February 2009 show diagnoses of obstructive airways disease and end-stage emphysema.  A March 2005 PET scan found mildly increased FDG uptake corresponding to the 2-3 cm left lower lobe mass most likely related to inflammatory process, however, slow growing malignancy could not be totally excluded.  Moderately increased FDG uptake in the region of the distal esophagus could also be related to inflammatory process, however, malignancy could not be excluded.  An August CT scan revealed moderate emphysematous changes throughout the lungs with some areas of scarring, but the previously noted infiltrates had completely resolved, including the one at the left lung base.

During his July 2009 VA examination, the Veteran reported a history of cigarette smoking starting at age 15 or 16 and continuing to 2000 or 2001.  The examiner noted that this reported smoking history equates to at least 60-pack-years of smoking.  The examiner observed the Veteran's breathing was unlabored.  On chest examination, the examiner found mild scattered ronchi, no crackles, and no wheezes.  There was no evidence of clubbing, cyanosis or edema.  A PFT indicated findings consistent with a diagnosis of pulmonary emphysema.  The physician indicated that since 2006 the FEV1 has decreased indicating worsening obstructive disease.  The examiner diagnosed COPD and opined that this condition was not caused by or a result of the URI and pharyngitis the Veteran experienced in service.  He indicated, instead, this condition is most likely caused by the Veteran's chronic smoking.  The rationale for this opinion is that there is no medical literature supporting the notion that URIs or pharyngitis lead to the development of COPD, whereas there is evidence that cigarette smoking does.  This VA examiner explained that breathing while breathing in chemical fumes may cause COPD, but that it is not likely to be the cause of this Veteran's COPD because he did not have any signs or symptoms of COPD documented during his separation examination.


In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  This is not the situation here, however, as this VA compensation examiner readily acknowledged the diagnoses of URI and pharyngitis while in service, just concluded instead there are other factors at play - most significantly the Veteran's history of chronic smoking - which account for his COPD.  Precedent opinions of VA's General Counsel have discussed the cause-and-effect relationship between chronic smoking and the eventual development of respiratory disorders such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, for a claim, as here, filed on or after June 9, 1998, there is an express prohibition against service connection for any disability resulting from injury or disease attributable to the use of tobacco-based products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Since this commenting VA examiner based his opinion on a thorough review of the record for the pertinent medical and other history, but also more importantly discussed the underlying rationale of the opinion, the Board finds this opinion constitutes compelling evidence against the claim for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")


The Board finds no apparent challenge to the competency or credibility of this medical opinion.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (Where an appellant does not challenge a VA medical examiner's competence or qualifications, VA need not affirmatively establish the examiner's competency).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) (The Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.).

During the March 2005 hearing, the Veteran's wife testified the Veteran had had respiratory-related issues and illnesses since service, and that, while smoking adds to his problem, it is not the entire reason for his condition (see the hearing transcript at pg. 4).  She believes the respiratory problems he had during service, instead, specifically the walking pneumonia, are the cause of his COPD (pgs. 4-5).

The Veteran and his wife are competent to proclaim him having experienced respiratory-related symptoms since service such as shortness of breath, cough, or sinus congestion, especially since she married him in 1974 (though some 14 years after his military service had ended) and therefore has had occasions during the many years since to make these personal observations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  She also testified during her hearing that she is a nurse, so has some medical training, but she did not indicate she had any specialized knowledge or training regarding the causes of COPD and, in this particular instance, any potential relationship between this condition and the Veteran's military service or his duties and responsibilities in service.  A diagnosis of COPD necessarily is predicated on the results of objective data (PFT results, etc.), so not mere lay opinion or even medical opinion that does not have this underlying basis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  Moreover, an opinion, even a medical opinion such as that offered by the Veteran's wife, may be reduced in probative value even where it comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).  See also 38 C.F.R. § 3.159(a)(1) and (2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In weighing the evidence, the evidence supporting the Veteran's claim are his and his wife's statements and hearing testimony.  The evidence against the claim is the absence of a diagnosis of COPD in the STRs (versus URI and pharyngitis) and the July 2009 VA examiner's opinion.  The Veteran and his wife's testimony must be balanced against this other evidence of record, including that specifically concerning the circumstances of his service, so not just considered in isolation.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

The Board finds the STRs to be more probative on the issue of whether the Veteran had a chronic respiratory condition in service than his lay statements to the contrary because the STRs appear to be complete and his contrary statements were offered long after the fact and are inconsistent with these STRs so as to undermine his credibility.  See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (indicating contemporaneous medical findings may be given more probative weight than evidence offered many years later, long after the fact.).  And while the mere fact that he is an interested party in the outcome of this appeal and therefore stands to benefit financially and otherwise is not reason enough, alone, to discount the credibility of his lay testimony regarding what occurred in service, it is nonetheless deserving of consideration and a factor in assessing the probative value of his lay testimony in relation to the medical and other evidence in the file.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).


The Board finds the July 2009 VA opinion is more probative of the determinative issue of causation than the written and oral testimony of the Veteran and his wife to the contrary.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

This VA compensation examiner that commented on the merits of this case and concluded unfavorably pointed out there is no medical literature supporting the notion of an etiological relationship between URI and pharyngitis (the only relevant conditions diagnosed during the Veteran's military service) and the later development of COPD, whereas there is such medical authority for this linkage between chronic smoking and COPD.  Some of the evidence in the file dates his history of smoking back to even before he entered the military or, in any event, indicates that he smoked for many years (since a teenager).  He and his wife have not cited any medical or other authority for the proposition that his COPD is attributable to anything other than his history of chronic smoking, and especially to the URI and pharyngitis he had in service.  They have only posited this correlation as partial reason for his COPD.  The Board therefore finds the preponderance of the evidence is against the claim.  And as the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal must be denied.



ORDER

The claim for service connection for COPD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


